Citation Nr: 1520321	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss, and, if so, whether service connection, to include as secondary to service-connected diabetes mellitus and/or left ear hearing loss, is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection, to include as secondary to service-connected diabetes mellitus and/or left ear hearing loss, is warranted.  

3.  Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  At such time, additional VA treatment records were associated with the Veteran's file, and he waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the February 2014 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly associated evidence.  

This appeal has been processed utilizing the electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The reopened issues of entitlement to service connection for right ear hearing loss and tinnitus and entitlement to a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a final October 2011 decision, the Board denied service connection for right ear hearing loss and tinnitus.  

2.  Evidence added to the record since the final October 2011 Board decision is not cumulative or redundant of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The October 2011 Board decision that denied service connection for right ear hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2011) [(2014)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.  

By way of background, the Veteran's original claims for entitlement to service connection for hearing loss and tinnitus were denied by a July 2006 rating decision.  At such time, the RO determined there was no nexus between the Veteran's current hearing loss and tinnitus and his military service.  The Veteran appealed the decision, which was before the Board in November 2009.  The Board remanded the issues for further development.  In December 2010, while these issues were before the RO, service connection was awarded for the Veteran's left ear hearing loss.  The issues of service connection for right ear hearing loss and tinnitus were returned to the Board and again remanded in February 2011 for further development. 

 In October 2011, these issues were returned to the Board.  At that time, the Board denied the Veteran's claims for service connection for right ear hearing loss and tinnitus, finding no nexus between the Veteran's current disabilities and his military service.  At the time of the October 2011 Board decision, the evidence of record included the Veteran's service treatment records as well as VA and private treatment records.  

A rating decision or Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7105.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 C.F.R. § 20.1100.  

In the present case, the October 2011 Board decision was sent to the Veteran and his rights to appeal were explained.  However, no communication with respect to a request for reconsideration or appeal to the United States Court of Appeals for Veterans' Claims (Court) was received.  Therefore, the October 2011 Board decision is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2002) [(2014)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the October 2011 Board decision includes VA treatment records from the Battle Creek and Ann Arbor VA Medical Centers, private treatment records dated March 2015, a February 2012 VA examination, and statements and hearing testimony from the Veteran.  Specifically the March 2015 private treatment records noted the Veteran's history of military noise exposure and health problems that can exacerbate hearing loss and tinnitus, including diabetes.  The Veteran testified at the February 2015 hearing that his service-connected left ear hearing loss made his right ear hearing loss and tinnitus worse, due to his compensating for a lack of hearing in the left ear by depending more on the right ear.  

The Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence provides new theories of entitlement to service connection for right ear hearing loss and tinnitus not previously considered, namely whether the Veteran's right ear hearing loss and tinnitus were caused or aggravated by his service-connected left ear hearing loss and/or service-connected diabetes mellitus.  Additionally, the newly received evidence provides evidence of a potential link between his current right ear hearing loss and tinnitus and his military service.  As the claims for service connection for right ear hearing loss and tinnitus were previously denied based on an absence of a connection between the current disabilities and military service, and the newly received evidence provides evidence related to such a connection as well as addresses a new theory of entitlement based on secondary service connection, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claims and raising a reasonable possibility of substantiating such claims, the Board finds that new and material evidence has been received.  Accordingly, the claims of entitlement to service connection for right ear hearing loss and tinnitus are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened; to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; to this extent only, the appeal is granted.  



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to the Veteran's right ear hearing loss and tinnitus, the Board finds that a VA opinion is necessary to address the secondary theories of entitlement and new evidence of a possible link to military service.  In this regard, as discussed above, private treatment records from March 2015 indicate that the Veteran's right ear hearing loss and tinnitus may be related to his service-connected diabetes mellitus.  Furthermore, the Veteran testified at the March 2015 hearing that his right ear hearing loss and tinnitus were worse due to his service-connected left ear hearing loss.  Additionally, the March 2015 private treatment records indicated a possible link between the Veteran's current right ear hearing loss and tinnitus and a history of military noise exposure.  Thus, on remand, a VA opinion must be obtained addressing these theories of entitlement.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for right ear hearing loss and tinnitus.  Such should be accomplished on remand.

The Veteran also testified at the February 2015 hearing that he had yearly audiograms done by his employer.  These audiograms have not been obtained.  Furthermore, the March 2015 private treatment records indicate that an audiogram was conducted at that time; however, the results of such have not been received.  Therefore, on remand, the AOJ must obtain these private treatment records.  

Finally, with respect to the Veteran's claim for a compensable rating for left ear hearing loss, the Board notes that an award of service connection for the Veteran's right ear would warrant evaluation for bilateral hearing loss and, possibly, assignment of a compensable rating for hearing loss in both ears, as the rating criteria takes into consideration hearing loss of both ears when service-connected.  Thus, the Board must defer consideration of the matter of a higher rating for left ear hearing loss at this juncture, pending completion of the development requested and resolution of the matter of service connection for right ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Additionally, in light of such, the Board finds that the VA examination ordered in connection with the Veteran's claims for service connection for right ear hearing loss and tinnitus should also include audiometric findings referable to his service-connected left ear hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for right ear hearing loss as secondary to his service-connected diabetes mellitus and/or left ear hearing loss.  

2.  Request that the Veteran identify any outstanding private treatment records relevant to his claims and provide any necessary authorization forms for such records, to specifically include audiograms conducted by his employer and the March 2015 audiogram from his private treating physician.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records.  All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.   For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

3.  After completing the above development and all outstanding records have been associated with the record, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his right ear hearing loss and tinnitus, as well as the current nature and severity of his left ear hearing loss.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's hearing loss.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss and/or tinnitus are related to his military service, to include noise exposure and air pressure changes experienced as a flight crew chief, in light of the March 2015 private treatment record indicating a connection.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss and/or tinnitus were caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected diabetes mellitus.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss and/or tinnitus were caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected left ear hearing loss.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


